IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BERNARD C. JERRY-EL,

Plaintiff :
Vv. >: Case No. 3:16-cv-253-KRG-KAP
JOHN E. WETZEL, et al.,
Defendants

Memorandum Order

Plaintiff’s post-judgment motions were referred to
Magistrate Judge Keith A. Pesto for proceedings in accordance
with the Magistrates Act, 28 U.S.C.§ 636, and Local Civil Rule
72.

The Magistrate Judge filed a Report and Recommendation
on February 27, 2019, ECF no. 125, recommending that the motions
for rehearing en banc at ECF no. 122 and ECF no. 123 and the
Motion for 60(B) (3) Relief at ECF no. 124, be denied.

The parties were notified that pursuant to 28 U.S.C.§
636(b) (1), they had fourteen days to file written objections.
Plaintiff filed timely objections, ECF no. 126, which are so
cursory that they do not preserve any claim of error.

After review of the record, the Report and

Recommendation, and the objections thereto under the reasoned

 

consideration standard, see EEOC v. City of Long Branch, 866

F.3d 93, 100 (3d Cir.2017), the following order is entered:
ath
AND NOW, this / day of March 2020, it is
ORDERED that plaintiff's motions at ECF no. 122, ECF
no. 123, and ECF no. 124 are denied. The Report and
Recommendation at ECF No. 125 is adopted as the opinion of the

Court.

BY THE COURT:
\ ‘) le \

ae

shaves

A %
id é i

\wmaK js A dow

KIM R. GIBSON,
UNITED STATES DISTRICT JUDGE

pspggsse rows es

Notice to counsel of record by ECF and by U.S. Mail to:

Bernard Jerry AP-3307
S.C.I. Laurel Highlands
P.O. Box 631

5706 Glades Pike
Somerset, PA 15501-0631
